Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is is/are rejected under 35 U.S.C. 102a1 as being anticipated by Jay et al (2010/0281787).
Jay et al figure 2-12, shows a building module comprising an external wall wherein the external wall further comprising sheathing (130)  having a vapor-permeable water resistant sheet (125) affixed to and covering the entire outer surface of the sheathing, the WRB sheet further comprising a vertical flap and a horizontal flap (par 40, 52, 55), the outer edges of both flaps being attached to vertical and horizontal support members (par 55) respectively by a first fastener (adhesive) wherein the support member and flaps are folded back to their full extent (par 55; and figure 12) over the external wall sheathing of the building module and the support member affixed to the sheathing by a second fastener.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art shows different sealed building modules.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is (571)272-6864571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

10/22/22